UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS E. HIDALGO; and MIGDALIA
 VILLAFANE HIDALGO,

                                Plaintiffs,
                                                              No. 19-CV-3358 (KMK)
                         v.
                                                                      ORDER
 OCWEN FINANCIAL CORPORATION, et al.,

                               Defendants.



KENNETH M. KARAS, United States District Judge:

       Following a Pre-Motion Conference, the Court permitted Defendant Liberty Mutual

Insurance Company (“Liberty Mutual”) to file a Motion for Summary Judgment (the “Motion”).

(See Scheduling Order (Dkt. No. 28).)1 Liberty Mutual filed its opening papers on March 10,

2020. (See Dkt. Nos. 31–34.) However, instead of filing opposition papers, Plaintiffs filed a

Stipulation of Voluntary Dismissal as to their claims against Liberty Mutual. (See Dkt. No. 36.)

The Stipulation was signed by this Court on March 14, 2020. (See Dkt. No. 37.) Defendants

other than Liberty Mutual have answered the Complaint but did not join the pending Motion.

(See Dkt. Nos. 9–10; Not. of Mot. (Dkt. No. 31).) Therefore, the voluntary dismissal of Liberty

Mutual now renders the pending Motion moot.




       1
         Although the documents related to the Motion are stylized as “Motion To Dismiss,” and
Liberty Mutual’s Pre-Motion Letter referred to a motion to dismiss under Federal Rule 12(b)(6),
(see Dkt. Nos. 22, 31–34), both Liberty Mutual’s underlying papers and the fact that Liberty
Mutual had already answered the Complaint suggest that it is more properly categorized as a
summary judgment motion, (see Liberty Mutual Ans.; Liberty Mutual’s Local Rule 56.1
Statement in Supp. of Mot. (“Liberty Mutual’s 56.1”) (Dkt. Nos. 7, 35)).
       Therefore, it is hereby:

       ORDERED that the Clerk of Court terminate the pending Motion, (Dkt. No. 31); and

       ORDERED that the remaining Parties submit a proposed case management and

scheduling order within 30 days of this Order.

SO ORDERED.

 Dated:   April 14, 2020
          White Plains, New York

                                                      KENNETH M. KARAS
                                                     United States District Judge




                                                 2
